Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,138. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 16/952,630
US Patent 10,848,138
Claim 1:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input clock signal and an output clock signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump having a first mode of operation and a second mode of operation, wherein the first mode of operation provides a first current path during a first time period, and the second mode of operation provides a second current path during a second time period following the first time period, wherein the first current path is configured to conduct a first current, and the second current path is configured to conduct a second current, wherein the second current is greater than the first current; and a sample and hold circuit, coupled to the charge pump, configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period.
Claim 1:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input clock signal and an output clock signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump having a first mode of operation and a second mode of operation, wherein the first mode of operation provides a first current path during a first time period, and the second mode of operation provides a second current path during a second time period following the first time period, wherein the first current path is configured to conduct a first current, and the second current path is configured to conduct a second current, wherein the second current is greater than the first current; a controller, coupled to the charge pump, wherein the controller is configured to control when the charge pump operates in the first mode of operation and the second mode of operation; a capacitor, coupled to the charge pump, and configured to be charged and discharged by the charge pump, wherein the capacitor provides a voltage level reflecting the phase error; and a sample and hold circuit, coupled to the capacitor, configured to sample the voltage level at predetermined times and provide an output voltage during a third time period following the second time period.
Claim 9:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input signal and an output signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump have a pre-charge current path and a normal operation current path, wherein the pre-charge current path is configured to conduct a unit current I during a first time period, and the normal operation current path is configured to conduct a current K x I during a second time period following the first time period, where K is an integer greater than 1; a sample and hold circuit, coupled to the capacitor, configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period; and a voltage controlled delay line (VCDL), coupled to the sample and hold circuit, configured to output the output signal, wherein the VCDL comprises M delay line stages each configured to output a signal having a phase skew offset from a signal output of an immediately preceding or succeeding delay line stage, and a last delay stage provides the output signal, where M in an integer greater than or equal to 2.
Claim 9:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input signal and an output signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump have a pre-charge current path and a normal operation current path, wherein the pre-charge current path is configured to conduct a unit current I during a first time period, and the normal operation current path is configured to conduct a current K×I during a second time period following the first time period, where K is an integer greater than 1; a capacitor, coupled to the charge pump, and configured to be charged and discharged by the charge pump, wherein the capacitor provides a voltage level reflecting the phase error; a sample and hold circuit, coupled to the capacitor, configured to sample the voltage level at predetermined times and provide an output voltage during a third time period following the second time period; and a voltage controlled delay line (VCDL), coupled to the sample and hold circuit, configured to output the output signal, wherein the VCDL comprises M delay line stages each configured to output a signal having a phase skew offset from a signal output of an immediately preceding or succeeding delay line stage, and a last delay stage provides the output signal, where M in an integer greater than or equal to 2.
Claim 14:
A method of generating a plurality of signals, the method comprising: providing a first current during a first time period; providing a second current during a second time period following the first time period, wherein the second current is larger than the first current; sampling a voltage level representative a phase error between an input signal and an output signal to provide a sampled voltage (Vs) during a third time period following the second time period; determining a difference between Vs and a target Vs value; adjusting a delay of an output clock signal based on the difference; and determining the phase error based on the difference.
Claim 14:
A method of generating a plurality of signals, the method comprising: charging a capacitor with a first current during a first time period; discharging the capacitor with a second current during a second time period following the first time period, wherein the second current is larger than the first current; sampling a voltage level of the capacitor to provide a sampled voltage (Vs) during a third time period following the second time period; determining a difference between Vs and a target Vs value; adjusting a delay of an output clock signal based on the difference; and determining a phase error between the output clock signal and an input clock signal.


Claims 2-8, 11-13, and 15-20 are identical in scope to claims 2-8, 11-13, and 15-20 of US Patent 10,848,138).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 7,019,571).
In regard to Claim 1:
	Lim discloses, in Figure 1, a phase skew generator (100), comprising: 
a phase detector (105) configured to detect a phase error between an input clock signal (ɸref) and an output clock signal (ɸout) of the phase skew generator (100); 
a charge pump (200), coupled to the phase skew generator, the charge pump (200) having a first mode of operation and a second mode of operation, wherein the first mode of operation provides a first current path (Qd) during a first time period (Column 3: lines 46-61), and the second mode of operation provides a second current path (Q1) during a second time period following the first time period (Column 4: lines 5-20), wherein the first current path (Qd) is configured to conduct a first current (235), and the second current path (Q1) is configured to conduct a second current (315), wherein the second current is greater than the first current (the current generated by 315 is greater than the current generated by 235 as 315 is connected to Vdd and 235 is connected to ground); and 
a sample and hold circuit (400, 500), coupled to the charge pump (200), configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period (Column 4: lines 21-40 and Column 5: lines 18-21).
In regard to Claim 6:
Lim discloses, in Figure 1, the phase skew generator of claim 1, wherein each of the first, second and third time periods has a duration of one cycle of the input clock signal (Column 5: lines 18-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W POOS/Primary Examiner, Art Unit 2896